DISMISS and Opinion Filed September 17, 2020




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00199-CR

                      THE STATE OF TEXAS, Appellant
                                  V.
                       JUANITA JERNIGAN, Appellee

         On Appeal from the County Criminal Court of Appeals No. 2
                           Dallas County, Texas
                   Trial Court Cause No. MB-1854318-M

                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Reichek
                            Opinion by Justice Reichek
      After filing a timely appeal of the trial court’s order granting Juanita

Jernigan’s motion to suppress evidence, the State filed a motion to dismiss this

appeal. We grant the motion and dismiss this appeal.




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
200199F.U05
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

THE STATE OF TEXAS, Appellant               On Appeal from the County Criminal
                                            Court of Appeals No. 2, Dallas
No. 05-20-00199-CR        V.                County, Texas
                                            Trial Court Cause No. MB-1854318-
JUANITA JERNIGAN, Appellee                  M.
                                            Opinion delivered by Justice
                                            Reichek. Justices Whitehill and
                                            Pedersen, III participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered September 17, 2020




                                      –2–